Birdsong, Presiding Judge,
dissenting.
Because the majority’s misapplication of law to the facts of this case has made appellee Jimbo’s Log Kitchen an insurer of the safety of appellant Fussell, contrary to the long-standing legal precedent of this state, I am compelled to dissent.
The majority correctly recounts that appellant Fussell admitted in her deposition testimony that she was not looking down at the ramp as she descended it; rather she “was just looking straight on like anyone else leaving anywhere.” At the time she “knew everything was slippery so [she] was trying to be as cautious as [she] could”; she was holding her husband’s arm. (Emphasis supplied.) Her fall was caused when her right heel caught on something, which, due to the marks on the heel of her shoe, she believed was a crack in the concrete; simultaneously her left foot slipped out from under her. She did *167not see any chicken feathers on the wooden walkway when she entered the premises, although she saw some feathers on the leaves off of the walkway; neither did she see any cracks or chicken feathers on the handicap ramp as she attempted her exit. Appellant further testified that she does not know whether she slipped on chicken feathers; all she knows is that the ramp was slick and she slipped. Even on her earlier entry into the building she realized that the wooden plank was “abnormally slippery,” whether it was chicken excrement draining from the coop or some other substance. While she knew everything was slippery, she concluded it would be safer to go down the concrete ramp rather than the wooden one. She further admitted in her deposition that had she been looking for such conditions nothing existed at the scene of her fall to prevent her from seeing either the crack in the concrete (which she speculates is the condition which caused her right foot to catch going down the ramp) or chicken feathers on the handicap ramp if such were present.
While it is true that the presence of a wet, sloping ramp does not per se present in all circumstances a patently open and obvious condition which could have been discovered through the exercise of ordinary care, this is not the situation before us in this case. Appellant has admitted in her testimony that had she looked she could have seen any chicken feathers on the ramp or the cracks in the concrete; by her own testimony she has in essence conceded that the circumstances which she avers combined to cause her fall were open, obvious and capable of detection if one only was looking for such conditions. (Any other testimony contained in appellant’s deposition which is inconsistent, directly or indirectly, with her testimony, as above discussed, would compel the invocation of the rule pertaining to inconsistent testimony set forth in Prophecy Corp. v. Charles Rossignol, Inc., 256 Ga. 27 (343 SE2d 680); appellant has not offered any reasonable explanation for any potentially inconsistent deposition testimony by her regarding these material matters.)
Assuming without deciding that the facts of this case present a scenario requiring application of a foreign substance (rather than the static condition) legal model, the proper test to apply would be that stated in Alterman Foods v. Ligon, 246 Ga. 620, 623 (272 SE2d 327): “[T]o state a cause of action . . . where the plaintiff alleges that due to an act of negligence by the defendant he slipped and fell on a foreign substance on the defendant’s floor, the plaintiff must show . . . (2) that the plaintiff was without knowledge of the substance or for some reason attributable to the defendant was prevented from discovering the foreign substance.” Appellant has unequivocally testified that nothing prevented her from seeing either the feathers or the concrete cracks in the ramp. To show that she was without knowledge of the substance, appellant/plaintiff, under the Alterman Foods *168foreign substance model, “must also show that [s]he was without knowledge of its presence.” Id. To make this latter showing, a “ ‘ “customer must exercise ordinary care for his own safety, and must by the same degree of care avoid the effect of the merchant’s negligence after it becomes apparent to him or in the exercise of ordinary care he should have learned of it. He must make use of all his senses in a reasonable measure amounting to ordinary care in discovering and avoiding those things that might cause hurt to him.” ’ ” (Emphasis supplied.) Id. The majority pays lip-service to the Alterman Foods model but seeks to circumvent its effect by citing the ancillary rule that a customer is not required to look continuously, without intermission, for defects. See generally Newell v. Great A & P Tea Co., 222 Ga. App. 884 (476 SE2d 631). This rule is not applicable under the facts here attendant. Appellant has admitted that she was fully aware of the slippery conditions existing throughout the area leading to and from the premises; in fact, it was this knowledge which prompted her to select an exit route which she concluded would not be as dangerous to her as again traversing the wooden ramp and walkway. She nevertheless was fully aware of the slippery conditions as unequivocally evidenced by her testimony that she was holding her husband’s arm and proceeding as cautiously as she could. Under these known conditions, appellant had the duty to remain álert and to remain on continuous look-out where she was walking in order to protect her own safety; this duty was not negated merely because she elected to hold her husband’s arm; rather this unrefuted recognition of the slippery conditions merely increased the degree of alertness which a reasonably prudent person would exercise for their safety. It is well established that an invitee must use all his or her senses in a reasonable manner amounting to reasonable care to discover the presence of and to avoid a dangerous condition. Baker v. Winn-Dixie Stores, 219 Ga. App. 513, 514 (465 SE2d 710), citing Alterman Foods, supra. This appellant has conceded by her own deposition testimony that she failed to do. “[A] grant of summary judgment must be affirmed ... if it is right for any reason.” Newsome v. Dept. of Human Resources, 199 Ga. App. 419, 423 (3) (405 SE2d 61). By their holding, a majority of my colleagues have in effect made the proprietor an insurer by not requiring an invitee to be vigilant when fully aware of the existence of dangerous conditions on the premises.
The majority’s reliance on Daniel v. John Q. Carter Enterprises, 218 Ga. App. 223 (460 SE2d 838), is misplaced on two grounds. First, appellant has failed as a matter of law to meet the second prong of the foreign substance test of Alterman Foods, supra; Daniel, supra, addresses itself to constructive knowledge under the first prong of the test. Secondly, the continued viability of Daniel, supra, regarding burden of proof in summary judgment cases is highly questionable *169and will need to be re-visited by this Court in futuro. See generally Blake v. Kroger Co., 224 Ga. App. 140, 147 (480 SE2d 199) (Andrews, J., concurring specially).
Decided July 9, 1997
Mark A. Gilbert, William R. Folsom, for appellant.
Young, Thagard, Hoffman, Scott & Smith, Henry P. Scott, for appellee.
Thus, I must respectfully dissent. I am authorized to state that Chief Judge Andrews joins in this dissent.